Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-17 is the inclusion therein of the limitations of the controller is configured to: execute a first area process on a piece of first partial image data included in the object image data and corresponding to the first area, to generate a plurality of pieces of first partial dot data included in the pieces of dot data and corresponding to each of the two first areas, and execute a second area process on a piece of second partial image data included in the object image data and corresponding to the second area, to generate a plurality of pieces of second partial dot data included in the pieces of dot data and corresponding to the second area, in the second area process, the pieces of second partial dot data are generated so that an image of the second area is printed at a density equal to or less than a density in a case that the first area process is executed on the second partial image data, the controller is configured to control the print execution section to print the printing image by a first printing mode and by a second printing mode, a relative dot diameter of the second printing mode is larger than a relative dot diameter of the first printing mode, the relative dot diameter is a ratio of a diameter of a maximum dot having the specified color to a minimum dot interval, the minimum dot interval indicating a smaller one of a dot interval in the first direction and a dot interval in the second direction, the dot intervals in the first and second directions being based on printing resolution, and in a case that the controller executes the second area process for the printing by the second printing mode, the controller is configured to lower the density of the image in the second area larger as compared with a case that the controller executes the second area process for the printing by the first printing mode. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 8,605,330 to Fujita et al. (cols.30-31) is considered to be the closest prior art which discloses an image processing apparatus to process input image data for a pixel area of a print medium so that the input image data can be printed on the associated pixel area by a plurality of relative movements, including a first relative movement and a second relative movement which is different from the first relative movement, between a printing unit and the print medium, the printing unit configured to print first dots and second dots having the same color as the first dots and smaller size than the first dots, the image processing apparatus comprising: a generating unit configured to generate a first multi-value data corresponding to the first dots and a second multi-value data corresponding to the second dots on the basis of the input image data; a dividing unit configured to divide each of the first multi-value data into pieces of first multi-value data corresponding to each of the first and second relative movements based on a first dividing ratio so as to degrade density unevenness caused by density variation on the occurrence of print position deviation between the first relative movement and the second relative movement and divide the second multi-value data into pieces of second multi-value data corresponding to each of the first and second relative movements based on a second dividing ratio which is different from the first dividing ratio so as to degrade graininess of the image to be printed by the second dots; and a quantization unit configured to quantize each of the pieces of first multi-value data and each of the pieces of second multi-value data respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853